Citation Nr: 1010413	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  96-35 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to March 
1975 and from July 1986 to March 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran now resides in the jurisdiction of the Reno, 
Nevada RO.

The Board previously remanded this matter in January 2006.  
The Board is satisfied that there was substantial compliance 
with the January 2006 remand directive.  See Stegall v. West, 
11 Vet. App. 268 (1998); the Veteran was issued a Statement 
of the Case with regard to the issue of entitlement to 
service connection for multiple sclerosis but failed to file 
a timely appeal.  In addition, the RO reviewed the issue of 
TDIU and continued the denial.  The claim has been returned 
to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  Service connection is in effect for lumbar laminectomy 
with traumatic arthritis, rated as 40 percent disabling; 
stress incontinence, rated as 40 percent disabling; status 
post repair, trimalleolar fracture, left with post traumatic 
neuroma, left posterior tibial nerve, rated as 20 percent 
disabling; fracture, right fifth metatarsal, rated as non-
compensable.  The combined evaluation for the Veteran's 
service-connected disabilities is 70 percent.

2.  The Veteran is precluded from performing substantially 
gainful employment due to her service-connected disabilities.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In this case, VA provided the Veteran adequate notice and 
assistance with regard to the claim on appeal.  Even assuming 
otherwise, remanding for additional notification and/or 
assistance is unnecessary because, due to the favorable 
disposition of this claim, the Board's decision to proceed in 
adjudicating it does not prejudice the veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 
94 (1993).



II.  Analysis of Claim

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board must consider the effects of the veteran's service- 
connected disability in the context of the veteran's 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  In Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994), the Court indicated the 
Board cannot deny the veteran's claim for a TDIU without 
producing evidence, as distinguished by mere conjecture, that 
the veteran can perform work.

Service connection is in effect for lumbar laminectomy with 
traumatic arthritis, rated as 40 percent disabling; stress 
incontinence, rated as 40 percent disabling; status post 
repair, trimalleolar fracture, left with post traumatic 
neuroma, left posterior tibial nerve, rated as 20 percent 
disabling; fracture, right fifth metatarsal, rated as non-
compensable.  The combined evaluation for the Veteran's 
service-connected disabilities is 70 percent.  Therefore, the 
schedular criteria are satisfied.   
 
In order to prevail in a TDIU claim, the record must also 
show that the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of her service-
connected disabilities.  

The Veteran had a VA examination of her feet in January 1997.  
The examination report noted a diagnosis of profound lower 
extremity weakness, possible degenerative changes of the left 
ankle.  The examiner indicated that, with regard to the 
service-connected disability of limited motion of the ankle 
and impairment of the toes, the Veteran did not appear to 
have limited motion of her ankle.  It was noted that her 
overall lower extremity musculature was significantly 
weakened.  The examiner stated that there was no distinct 
ankle pathology that would preclude the Veteran from 
employment.  The examiner indicated however, that her overall 
muscle weakness was significant, and the inability to 
ambulate was a significant deficit that would preclude the 
gainful employment.  

A February 1997 VA examination noted a diagnosis of 
psychiatric disorders, including borderline personality 
disorder and dysthymia.  The examiner diagnosed subjective 
weakness based on the Veteran's self-report of being 
diagnosed with multiple sclerosis, allergic rhinitis, chronic 
cystitis and history of migraine headaches.  The examiner 
opined that the Veteran's complaints were disproportionately 
exaggerated compared to her physical.  The examiner opined 
that the Veteran's disabilities did not preclude her from 
gainful employment.

The Veteran had a VA examination of the spine in June 2003.  
The Veteran presented in a wheelchair.  On physical 
examination she was unable to perform any range of motion 
activity due to bad balance problems.  The examiner's 
assessment note that the Veteran had two falls during 
service, one that was after a diskectomy.  It was noted that 
the Veteran experienced significant problems with foot drop 
ever since.  The physician noted a baseline 7 out of 10 pains 
with associated stiffness and difficulty ambulating.  It was 
noted that, at baseline, the Veteran had essentially no range 
of motion and was sufficiently unsteady, with significant 
lack of coordination and unable to complete the examination.  
The examiner indicated that the Veteran's range of motion and 
ability to ambulate and maneuver, even with assistance, was 
decreased by an additional 80 to 90 percent.  The physician 
opined that the Veteran was significantly debilitated and 
"would be unemployable due to her chronic problems."

A June 2003 letter from K.C., a professor at the University 
of South Florida, indicated that the Veteran began doctoral 
course work in the Fall of 1990.  K.C. indicated that the 
Veteran completed 50 hours as a doctoral student and graduate 
teaching assistant.  She became medically unable to continue 
her course work and teaching responsibilities prior to the 
1993 academic year.

The Board has carefully reviewed the record and finds that 
the evidence is at least in equipoise with respect to whether 
the Veteran is unable to follow a substantially gainful 
occupation due to service-connected disabilities.  The 
January 1997 determined that the Veteran is unemployable but 
did not specifically attribute the Veteran's unemployability 
to her service-connected disabilities.  The June 2003 VA 
examination indicated that the Veteran is unemployable due to 
chronic problems associated with post-laminectomy syndrome.  
Given these findings and resolving any doubt in the Veteran's 
favor, the Board concludes that the evidence is at least in 
equipoise with regard to whether the Veteran is unemployable 
due to her service-connected disabilities.  See 38 U.S.C.A. § 
5107(b) (West 2002).  Accordingly, a total disability rating 
based upon individual unemployability due to service- 
connected disability is warranted.  38 C.F.R. §§ 4.3, 4.7 
(2009).


ORDER

TDIU is granted, subject to regulations governing payment of 
monetary awards.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


